[Missing Graphic Reference]August 10, 2009 Board of Directors MDI, Inc. C/o Mr. Richard A. Larsen Senior Vice President, General Counsel & Secretary 12500 Network Blvd., Suite 306 San Antonio, TX Gentlemen: You have retained Hill Schwartz Spilker Keller LLC (“HSSK”) to render a financial fairness opinion (the “Opinion”) to the Board of Directors of MDI, Inc. (“MDI” or the “Company”) in connection with the proposed merger transaction (the “Transaction”) between the Company and Almana Networks International, Inc. (“ANII”), a newly-formed Delaware Corporation, pursuant to which the common stockholders of MDI, prior to the Transaction, (“Stockholders”) will retain approximately 20% of the fully-diluted common stock capitalization of MDI and ANII stockholders will be issued shares of MDI common stock, representing approximately 80% of the fully-diluted common stock capitalization of MDI. Our Opinion is concerned solely with the consideration offered to Stockholdersin the Transaction. Our Opinion does not in any manner address the fairness of the amount or the nature of any compensation to any preferred stockholders, officers, directors or employees, or class of such persons, relative to the compensation to the Stockholders.In preparing this Opinion, we have assumed that the Transaction will be consummated as proposed. HSSK is experienced in the valuation of businesses and securities in connection with mergers and acquisitions, litigation, financial reporting, estate planning and reporting, and other purposes. HSSK will receive a fee from MDI for our services in rendering this Opinion that is not contingent upon the opinion expressed or the completion of the Transaction, and MDI has agreed to indemnify us for certain liabilities arising out of our engagement. Other than providing the Opinion to the Board of Directors of MDI, HSSK has not acted as a financial advisor to any party to the Transaction that is subject to the Opinion.Neither HSSK nor our employees have any present or contemplated future interest in any party to the Transaction that might tend to prevent us from rendering a fair and unbiased opinion. In connection with this Opinion, we have: (i) Reviewed certain publicly available financial statements and other business and financial information of the
